Motion to dismiss appeals granted only to the extent of dismissing the appeal from the order entered on June 29, 1962, appointing a temporary administrator. That branch of the motion seeking to dismiss the appeal from the order entered on June 29, 1962, substituting the temporary administrator for the deceased defendant, denied and the appeal from said order is consolidated with the appeal taken from the judgment of the Supreme Court, New York County, entered on July 16, 1962, and the appeals are permitted to be heard in one appeal book, without duplication of printing. Concur — Botein, P. J., McNally, Stevens, Eager and Steuer, JJ.